Civil action to recover on a 60-day, negotiable, promissory note for $3,500, alleged to have been executed by E. H. Meadows to the First National Bank of New Bern, endorsed by G.S. Attmore, duly transferred and endorsed to the plaintiff for a valuable consideration before maturity and without notice of any defect or equity, constituting the plaintiff a holder thereof in due course.
The defendants answered, alleging that the plaintiff is not the real party in interest, but is acting for the receiver of the First National Bank of New Bern in undertaking to enforce payment of said note; that the defendants have a counterclaim against said receiver for more than the amount of the note; whereupon they ask that the receiver of the payee bank be made a party. Motion allowed. Plaintiff appeals.
Dismissed on authority of Trust Co. v. Whitehurst, ante, 504.
Appeal dismissed. *Page 833